Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The proposed drawing correction filed on 11/19/2021 is accepted by Examiner.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 1, line 3,  “a cooling path ” has been changed to ---a cooling path  directly in contact with said semiconductor component---.
In claim 20, “a cooling path of a semiconductor component “ has  been changed to ---a cooling path  directly in contact with a semiconductor component---.
Claims 11-18 and 20 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a device for converting electrical energy having a combination of  at least one switching-type semiconductor component; a cooling path directly in contact with  the semiconductor component for cooling the semiconductor component; and a device for determining a degradation of the cooling path based on a current having a predetermined current intensity that flows through the component; wherein the semiconductor component is an optically active semiconductor material, which generates light having a brightness that is dependent on a temperature when the semiconductor component is traversed by current having a predetermined current intensity, and wherein the device for determining the degradation includes a brightness sensor for recording the brightness of the generated light as 
The prior art does not disclose a method of determining a degradation of a cooling path directly in contact with  a semiconductor component, the method comprising: generating, using a current having a predetermined current intensity that flows through the semiconductor component, the semiconductor component being an optically active semiconductor 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867